Opinión concurrente del
Juez Asociado Sr. Snyder.
Los acusados publicaron una acusación al efecto de que ciertos funcionarios del gobierno, incluyendo al Comisionado de Instrucción, realizaron una conspiración criminal para obtener del gobierno y a favor de la Caguas Development Co. un precio excesivo por las tierras de ésta. Los acusa-dos no pudieron probar que esta acusación era cierta. En su consecuencia, voto para que la sentencia sea confirmada.
Sin embargo, creo que debemos indicar en un caso de esta naturaleza que los acusados tenían derecho a publicar el hecho de que el procedimiento de expropiación incorrecta-mente alegó que se radicaba porque las partes no se habían podido poner de acuerdo en cuanto al precio, cuando la rea-lidad era que se recurría a la expropiación porque el Código Político prohibía la venta voluntaria de los terrenos.
Además de esta declaración incierta del verdadero motivo de la expropiación, la querella, la moción de la Caguas Development Co. aceptando el depósito, el cual según la querella había sido rechazado anteriormente, y la sentencia por con-sentimiento, fueron radicadas casi simultáneamente. Si se le hubiera dicho al juez de distrito que estaba dictando una sentencia por consentimiento en un caso donde el Código Político prohibía la venta voluntaria, quizá se hubiera negado a firmarla y hubiera insistido' en una vista pública en donde se presentara evidencia y se hubiera adjudicado el valor.
*703Estoy convencido de que estos hechos, que a primera vista parecen sospechosos, ocurrieron no debido a alguna cons-piración criminal o corrupción, sum a la ineptitud de un su-balterno del Procurador General que estaba tramitando el procedimiento de expropiación. No obstante, como estas cir-cunstancias poco corrientes tuvieron lugar, no votaría para condenar a los acusados si éstos meramente las hubieran pu-blicado y las hubieran comentado razonablemente. Al pu-blicar algo más y al hacer una acusación de conspiración criminal, para la cual no hay base posible en el récord, los acu-sados infringieron nuestra ley de libelo criminal.